FILED
                             NOT FOR PUBLICATION                           MAR 13 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JUNQING WU,                                      No. 12-74080

               Petitioner,                       Agency No. A087-692-880

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Junqing Wu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for review and

we remand.

      Wu testified Chinese police detained and mistreated him due to his Christian

house church activities. Wu testified police released him after telling him he was

not allowed to leave his home, and after he signed a pledge promising not to

participate in Christian activities in future. The BIA found Wu’s detention and

physical mistreatment did not rise to the level of past persecution. In reaching this

conclusion, the BIA did not assess Wu’s testimony that he could not work because

he had to stay at home, and had to transfer his ownership stake in his business, nor

did the BIA address the import of the limitations on Wu’s participation in his

religion. Thus, we remand Wu’s asylum and withholding of removal claims for

the agency to assess these issues in the first instance. See INS v. Ventura, 537 U.S.
12, 16-18 (2002) (per curiam); Korablina v. INS, 158 F.3d 1038, 1044 (9th Cir.

1998) (“The key question is whether, looking at the cumulative effect of all the

incidents a petitioner has suffered, the treatment [he] received rises to the level of

persecution.”).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                     12-74080